Citation Nr: 1719893	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  05-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and restrictive respiratory disease, also claimed as due to toxic chemical and radiation exposure or as secondary to service-connected chronic maxillary sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. The claim was remanded numerous times for additional development. In a January 2012 remand, the Board expanded the claim of service connection to include all pulmonary disorders. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In an April 2014 decision, the Board denied the issue on appeal. The Veteran appealed the April 2014 decision to the United States Court of Appeals for Veterans Claims (Court). In a March 2015 Joint Motion for Remand (JMR), the Court vacated the April 2014 Board decision and remanded the claim to the Board for adjudication consistent with the Court's order. Following the March 2015 JMR, the Board remanded the claim in July 2015, and September 2016, for additional development. The Board finds that substantial compliance with the prior remands has been accomplished. Substantial compliance with a remand order, not strict compliance, is required. See Donnellan v. Shinseki, 24 Vet. App. 167 (2010); Dyment v. West, 13 Vet. App. 141 (1999). Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him. See D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran's restrictive respiratory disease, is related to active duty, to include as secondary to toxic chemical and radiation exposure, or that it was proximately caused or aggravated by the Veteran's service-connected maxillary sinusitis.

CONCLUSION OF LAW

The criteria for service connection for a chronic pulmonary disorder, to include COPD and restrictive respiratory disease, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

During the course of the appeal, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen (effective October 10, 2006).  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Entitlement to an award of service connection for a disability that is claimed to have resulted from a veteran's in-service exposure to ionizing radiation may be established by three distinct means. See Ramey v. Brown, 9 Vet.App. 40 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997). First, a radiation-exposed Veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. Id. If the requirements for presumptive service connection under 38 C.F.R. § 3.309 (d)(3) (which defines "radiation-exposed veteran") are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311 (b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 38 C.F.R. § 3.311 (b)(4). Id. Finally, direct service connection may be established by demonstrating that the disease or malady was incurred during, or aggravated by, service. Id.; see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

III. Factual Background

The Veteran seeks entitlement to service connection for a chronic pulmonary disorder, to include COPD and restrictive respiratory disease, also claimed as due to toxic chemical and radiation exposure or as secondary to service-connected chronic maxillary sinusitis. He contends that he was exposed to toxic chemicals and radiation in service, while he worked as a nuclear weapon technician. In a March 2000 statement, a nuclear weapon technician that worked with the Veteran stated that he was assigned with the Veteran at F. E. Warren Air Force Base during the early 1970's as 463X0 technicians. The coworker identified numerous hazardous adhesives, chemicals, solvents and coatings that 463X0 technicians were exposed to on a routine, often daily basis.

The Veteran's military records reflect that he was a nuclear weapons specialist. Personnel records and STRs are silent regarding toxic chemical or radiation exposure. Service treatment records are silent for complaints of or treatment for a pulmonary disorder. Chest x-rays taken in November 1971 and the Veteran's separation examination in November 1972 were negative. Additionally, the Veteran's separation exam documented normal lungs and chest. 

Post-service medical records show that in 1980, the Veteran was treated for nephrotic syndrome and developed a pleural effusion. The Veteran also has a history of a pulmonary embolisms and a pulmonary infarction. He was diagnosed with a cutaneous lymphocytic lymphoma in April 1981, and again in October 1991 to his face and head; receiving radiation treatment both times. In 1993, a chest x-ray showed old scarring, that was possibly chronic in nature. The Veteran underwent pulmonary function tests (PFTs) in April of 1997 and was found to have mild obstructive airway disease. A September 1998 x-ray showed evidence of mild pulmonary obstructive changes; further described as subsegmental atelectasis and/or pleural thickening at the left costophrenic angle. 

The Veteran was diagnosed with COPD in December 2000, after being admitted for pneumonia. X-rays taken at that time showed prominent central pulmonary vasculature and attenuation of the peripheral vasculature consistent with COPD. Following his hospitalization, the Veteran was placed on continuous oxygen administration. In July 2003, the Veteran's sputum tested positive for Mycobacterium avium complex (MAC). However, two subsequent sputum samples were negative for MAC and his medical providers attributed his MAC infection to an earlier sinusitis infection which required 30-days of antibiotics and prednisone.

The Veteran submitted the current claim for service connection in July 2002.  

In April 2003, the Veteran was examined by a pulmonologist. In her report, the pulmonologist noted that the Veteran was previously diagnosed with COPD, but then offered other considerations for his condition, such as bronchiectasis, or a chronic infection. An October 2003 CT identified bronchiectasis and in November 2003 the Veteran's PFTs showed mild obstructive disease. In June 2004 the Veteran had shortness of breath that was diagnosed as COPD. The Veteran was placed on CPAP for sleep apnea in September 2004. In September 2008, a CT revealed mild linear scarring at the lung bases but no parenchymal mass. 

In July 2010, the Veteran was afforded a VA examination. The Veteran's chest x-rays showed chronic bronchial thickening and mild basilar pleural parenchymal scars or subsegmental atelectasis. The VA examiner diagnosed the Veteran with restrictive lung disease. The VA examiner further stated that the Veteran does not suffer from obstructive pulmonary disease. In October 2010, the VA examiner provided an addendum opinion, where he stated that the Veteran's restrictive lung disease is not caused by or contributed to by the service-connected sinusitis.

In February 2011, the Veteran's VA treating physician opined that the Veteran's chronic sinusitis "could contribute to the bronchiectasis that could lead to chronic obstructive pulmonary disease (COPD)." In July 2011, the same doctor noted that the Veteran suffers from COPD, and reactive airway disease. In May 2012, the Veteran's treating physician made an entry in the Veteran's records stating that he disagreed with the recent VA examination, and that the Veteran is totally and permanently disabled from any type of gainful employment and that the Veteran's condition is related to his chronic sinusitis. The treating physician added that he had treated the Veteran for the past 12-13 years and during that time the Veteran's chronic sinusitis has complicated his lungs to the point that now the Veteran "feels chronic bronchitis and probably has bronchiectasis, all of which is related to his service[-]connected sinusitis." 

Following the VA treating physician's May 2012 opinion, a pulmonologist who has seen the Veteran over several years examined the patient at the request of the Veteran's treating physician. The pulmonologist found that, despite his history presentation of chronic bronchitis, the Veteran does not have a pulmonary obstruction and there was no improvement in spirometric values with a bronchodilator. No other pulmonary diagnosis was provided. 

In January 2013, the Veteran was afforded a VA examination. The opinion provided by the VA examiner is that COPD and chronic MAC are not identified and that the Veteran has restrictive lung disease and does not have COPD or bronchiectasis. The examiner further opined that it was less likely than not the restrictive lung disease is etiologically related to the Veteran's claimed in service chemical and/or radiation exposure. Additionally, the examiner found that the Veteran's restrictive lung disease is less likely than not related to his service-connected chronic maxillary sinusitis. In a January 2014 addendum opinion, the VA examiner noted that it is not at least as likely as not that Veteran had COPD at any point during the appeal period.

In March 2016, the Veteran was afforded a VA examination. The Veteran was interviewed by the examiner during the examination. The Veteran told the examiner that he is chronically short of breath, and is on oxygen. He also reported he has wheezes and most of the time, when he coughs throughout the day, the cough is non-productive. The Veteran also told the examiner that he uses an albuterol inhaler one to two times per day.

The March 2016 examiner reviewed and documented the Veteran's prior PFTs from July 2010, June 2011, October 2012, and October 2015 in his opinion. The examiner diagnosed restrictive lung disease and opined that "[t]here is no evidence of a significant obstructive component to his pulmonary disease." 

The Board remanded the claim again in September 2016 because the March 2016 examiner did not provide a specific etiological opinion discussing the relationship, if any, between the diagnosed restrictive lung disease and the Veteran's service or the service-connected maxillary sinusitis.  

In November 2016, the Veteran was afforded a VA examination. During this examination, the VA examiner reviewed the Veteran's claims file, previous VA examinations and medical records. In his opinion, the VA examiner provided a detailed review of each VA examination, as well as pertinent medical treatment records. The examiner was directed by the Board in a September 2016 remand to address specific issues and resolve conflicting opinions in the record. The November 2016 VA examiner provided the opinion that the Veteran's diagnosis is restrictive lung disease and not obstructive lung disease and that his pulmonary condition as reflected on a 1993 x-ray were due to conditions that were diagnosed and treated after the Veteran left service.

The opinion included an extensive review and discussion of the medical evidence of record.  The examiner noted the Veteran was found to have bronchiectasis in April 2004. A review of the available medical records shows that a chest CT scan was done in October 2003 showed that there was bronchiectasis noted in the posterior segment of the right upper lobe of the lung. The records also show that the reason that this CT scan was done was to evaluate the Veteran's lungs after one of three cultures of sputum was positive for MAC (mycobacterium avium complex). The interpreting radiologist suggested that this radiographic finding (bronchiectasis) may correlate with the new culture positivity for MAC. A follow up chest CT scan that was done in June 2004 showed bibasilar infiltrates and no signs consistent with COPD or bronchiectasis. The findings on the chest CT scan in October 2003 were transient and likely related to MAC and not related to sinusitis. 

A July 2010 VA examination, with an October 2010 addendum, included that examiner's opinion that, after discussion with a pulmonologist at the Cheyenne VAMC, the Veteran's restrictive lung disease is not related to sinusitis. The rationale for this opinion is likely based on the difference between obstructive and restrictive lung disease. Obstructive lung disease involves an obstruction of the airways. Chronic nasal and sinus drainage can migrate downward into the airways and could result in obstruction of the airways as is seen with COPD (chronic obstructive airway disease). Restrictive disease involves the lung parenchyma and the chest wall. With this type of process, the lungs have a decrease ability to move in and out. As the Veteran has restrictive and not obstructive lung disease, the sinusitis would not contribute to this condition as it could if he had obstructive lung disease. The records in VBMS include a report of a high resolution chest CT scan that shows signs suggestive of bronchiolitis/small airway disease or reactive airway disease. This report does not have a date or where this study was done. The VA records show that the Veteran was evaluated by his primary care physician in May 2012, after which that physician stated that the Veteran's chronic sinusitis was complicating his lungs to the point that he now feels he has chronic bronchitis and probably bronchiectasis. Of note, chronic bronchitis is a form of COPD. The records show that the Veteran was evaluated by the pulmonologist at the Cheyenne VAMC in May 2012. At that visit, the pulmonologist noted that the Veteran had symptoms consistent with asthma, but no airflow obstruction was found and there was no change with bronchodilators. That pulmonologist did not diagnose obstructive lung disease. The VA medical records include a February 2011 from an ENT specialist at the Cheyenne VAMC who stated that the Veteran has COPD. He then opines that the chronic maxillary sinusitis could contribute to the bronchiectasis that could then lead to the COPD. The physician provides no objective evidence to support the diagnosis of COPD, and as the records show, the Veteran has not been diagnosed with COPD. Therefore, that physician's opinion is based on a false diagnosis. The VA medical records also include a nursing note that is dated in June 2011. The following is copied from the record. "He wants dr prince to said that he receive copd from sinus problem, and the sinus problem was cause by expo to radiation and chemical. that he was expose to while in serice. I will give the paper that vet has.and we will call him after dr prince looks at the paper." The records show that Dr. Prince entered a note in dated July 13, 2011. In this note Dr. Prince opines that the Veteran has COPD and reactive airway disease and that these have both been related to his service-connected chronic sinusitis. Dr. Prince does not offer any objective evidence to support the diagnosis of COPD and the imaging studies and pulmonary function tests have not shown this condition (COPD or reactive airway disease) to be present. 

The examiner further noted that the Board's September 2016 remand notes that in the January 2013 opinion, the VA examiner diagnosed restrictive lung disease and noted a lack of parenchymal, interstitial or lining changes, although there is evidence of record that documents parenchymal scarring. The records show that this Veteran served from July 1969 to July 1973. The non-VA medical records show that he was treated for nephrotic syndrome in 1980. He had developed a left pleural effusion and was admitted to the hospital in August 1980. He was diagnosed with and treated for a pulmonary infarction. It is also of note that the Veteran was diagnosed with a cutaneous lymphocytic lymphoma in April 1991. He was treated with radiation therapy. He had a recurrence of this condition in October 1991 and he was again treated with radiation therapy. Interstitial/parenchymal scarring is associated with radiation exposure such as that which is seen with radiation therapy. The earliest VA record of a chest imaging study is a chest x-ray that was done on December 30, 1993. This study showed blunting of both costophrenic angles which may have been related to old scarring. Another chest x-ray was done on September 23, 1998, and also shows probable atelectasis versus pleural thickening at the left costophrenic angle. The service treatment records show that Veteran had a separation physical on 11/29/1972. With that physical he had a chest x-ray. This chest x-ray was read as normal. Therefore, he had a normal chest x-ray when he separated from service in 1972, he had a pulmonary infarction with a pleural effusion in 1980 and was treated with radiation therapy in 1991. A chest x-ray that was done at the Denver VAMC in 1993 showed old scarring. It is at least as likely as not that the changes that were noted on the imaging studies of the lungs were due to conditions that were diagnosed and treated (nephrotic syndrome with pleural effusion, pulmonary infarction, and cutaneous lymphoma) after he separated from service. This Veteran is diagnosed with restrictive lung disease based on serial pulmonary function test results and consultation with a pulmonary specialist. Restrictive lung disease is not associated with sinus disease. He is not diagnosed with an obstructive lung disease such as COPD, chronic bronchitis, reactive airway disease or chronic bronchiectasis. As he is not diagnosed with an obstructive lung disease, it is less likely than not that his current lung condition is proximately caused by his service-connected sinusitis. 

A. Radiation Exposure

The Veteran is not a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3) because he did not have onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites. 38 C.F.R. § 3.309(d)(3).  The record includes diagnoses of restrictive and obstructive lung disease, but none of the diagnosed or claimed respiratory disabilities is a "radiogenic" disease as defined by 38 C.F.R. § 3.311 (b)(2).  Thus, there is no requirement to assess the size and nature of the claimed radiation exposure.  38 C.F.R. § 3.311(a).  

The RO notified the Veteran in December 2012 that the RO was unable to obtain any records of an in service radiation exposure. The only evidence the Veteran submitted was a statement that he believes that he was exposed to radiation while working with nuclear weapons during service. However, the Veteran is not competent to make determinations as to whether he was exposed to ionizing radiation during active duty, since ionizing radiation exposure is not common knowledge that a layperson possess. 

During the November 2016 VA examination, the examiner addressed the Veteran's parenchymal scarring to his lungs and a relationship to radiation exposure but detailed that the Veteran was diagnosed with cutaneous lymphocytic lymphoma in April and October 1991, and was treated with radiation therapy during both occurrences. It was the examiner's opinion that "[i]nterstitial/parenchymal scarring is associated with radiation exposure such as that which is seen with radiation therapy." The medical treatment of radiation therapy occurred almost 20 years following the Veteran's service. The opinion did not relate the scarring to any purported in-service radiation.  

The only other evidence of a connection between any claimed exposure to radiation and the Veteran's respiratory problems is the Veteran's statements. The disability at issue in this case could have multiple possible causes, as noted by the November 2016 VA examination, and thus, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 429 F.3d at 1377. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a pulmonary disorder as due to radiation exposure.

B. Direct Service Connection 

The Veteran's treatment records are silent for complaints of or treatment for a chest or lung condition during service. A November 1971 chest x-ray was normal. The Veteran's November 1972 separation examination showed a normal chest and lung examination. The separation examination did not note any chest or lung conditions, despite a list noting other medical conditions in the report. The Veteran also does not allege that any specific event occurred or that any lung or chest condition began during service.

In regards to service connection due to chemical exposure in service, VA is unable to confirm the Veteran's claim of in service to toxic chemicals. The Veteran provided statements that he was exposed to hazardous chemicals while in service. Additionally, in March 2000, the Veteran submitted a buddy statement from C. P. who stated that he worked with the Veteran during service, and that they were regularly exposed to hazardous chemicals. The Veteran and C. P. are competent to provide such statements, and the Board finds that the statements are credible. However, to establish service connection due to toxic or hazardous chemical exposure in service, there must be a nexus between the Veteran's chemical exposure and his current disability. 

The only evidence in the record of such a relationship is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues; however, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person. Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1377. 

Without an in service injury or disease or nexus to the claimed chemical exposure, service connection cannot be established on a direct basis.

C. Service Connection as Secondary to Chronic Sinusitis

Although the record includes diagnoses of both obstructive and restrictive lung disease, the Board finds that the appropriate diagnosis is restrictive lung disease, as explained in the November 2016 VA examination. That examiner detailed the medical evidence and prior opinions and specifically noted that the imaging studies and PFTs do not show COPD.  Thus, the Board finds the November 2016 opinion more probative. See Prejean v. West, 13 Vet. App. 444 (2000).

The July 2010, January 2013, and November 2016 VA examiners diagnosed the Veteran with restrictive lung disease and opined that the Veteran's restrictive lung disease was not caused or aggravated by the Veteran's service-connected chronic maxillary sinusitis. The November 2016 examiner stated that obstructive lung disease involves restriction in the airway. In obstructive lung disease chronic nasal and sinus drainage can migrate into the airways and cause obstruction. The examiner then explained that restrictive lung disease involves parenchyma and the chest wall that decreases the ability of the lungs to move in and out. Therefore, sinusitis does not contribute to this condition as it would with obstructive lung disease.

The February 2011 statement from the ENT that the Veteran has COPD and that the service-connected maxillary sinusitis could contribute to the bronchiectasis that could then lead to the COPD is not probative because the diagnosis of COPD is not supported by testing or imaging.  

The Board also affords little probative value to the May 2012 statement from the Veteran's treating physician that the Veteran has COPD that is related to his chronic sinusitis. As noted by the November 2016 examiner, there is no rationale offered for that opinion and no objective evidence to support the diagnosis of COPD. The imaging studies and PFTs have not shown COPD or reactive airway disease to be present.

The November 2016 examiner based the diagnosis on serial pulmonary function test results. In support of his opinion, the November 2016 examiner also referenced a 2004 CT that showed bibasilar infiltrates and no signs consistent with COPD or bronchiectasis. Restrictive lung disease is not associated with sinus disease. He is not diagnosed with an obstructive lung disease such as COPD, chronic bronchitis, reactive airway disease or chronic bronchiectasis. As he is not diagnosed with an obstructive lung disease, it is less likely than not that his current lung condition is proximately caused by his service-connected sinusitis.

Although the Veteran has offered his own opinion that he currently has COPD that is related to his service-connected sinusitis, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities. See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377.

The competent clinical evidence of record is against a finding that the Veteran's currently diagnosed restrictive lung disease is causally related to service or a service-connected disability. Therefore, the claim of service connection for a pulmonary disorder, to include COPD and restrictive respiratory disease, also claimed as due to toxic chemical and radiation exposure or as secondary to service-connected chronic maxillary sinusitis must be denied. As the preponderance of the evidence is against the claim of entitlement to service connection, the benefit of the doubt rule is not applicable as there is no doubt to resolve. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a chronic pulmonary disorder, to include COPD and restrictive respiratory disease, to include as due to toxic chemical and radiation exposure or as secondary to the Veteran's service-connected chronic maxillary sinusitis is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


